
	
		I
		112th CONGRESS
		1st Session
		H. R. 3229
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Markey (for
			 himself and Mr. Holt) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act and the
		  Mineral Leasing Act to require the Secretary of the Interior to issue
		  regulations to prevent or minimize the venting and flaring of gas in oil and
		  gas production operations in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Loss Abatement and Royalty
			 Enhancement Act or the FLARE Act.
		2.Regulations to prevent
			 or minimize the venting and flaring of gas
			(a)Outer
			 Continental Shelf Lands ActThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by inserting after section 9 the
			 following:
				
					10.Regulations to
				prevent or minimize the venting and flaring of gas
						(a)In
				generalThe Secretary shall
				issue regulations under this Act to prevent or minimize the venting and flaring
				of gas in oil and gas production operations in the United States and to promote
				the capture and beneficial use or reinjection of gas in such operations.
						(b)RoyaltiesRegulations
				issued under this section shall include provisions that treat gas that is
				flared or vented in operations under a lease under this Act as production for
				which royalty is required to be paid to the United
				States.
						.
			(b)Mineral Leasing
			 ActThe Mineral Leasing Act
			 (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45,
			 and by inserting after section 43 the following:
				
					44.Regulations to
				prevent or minimize the venting and flaring of gas
						(a)In
				generalThe Secretary shall
				issue regulations under this Act to prevent or minimize the venting and flaring
				of gas in oil and gas production operations in the United States and to promote
				the capture and beneficial use or reinjection of gas in such operations.
						(b)RoyaltiesRegulations
				issued under this section shall include provisions that treat gas that is
				flared or vented in operations under a lease under this Act as production for
				which royalty is required to be paid to the United
				States.
						.
			(c)Limitation on
			 application to existing leasesRegulations issued under section
			 10(b) of the Outer Continental Shelf Lands Act, as amended by this Act, and
			 regulations issued under section 43(b) of the Mineral Leasing Act, as amended
			 by this Act, shall not apply with respect to production under a lease in effect
			 on the date of enactment of this Act to the extent such application would
			 constitute a breach of the terms of the lease by the United States.
			3.Assessment of
			 venting and flaring of gas in production operations in the United
			 StatesNot later than 18
			 months after the date of enactment of this Act, the Secretary of the Interior
			 shall assess and report to the Congress on the venting and flaring of gas in
			 oil and gas production operations in the United States. The report shall
			 include an estimate of the volume of gas that is vented or flared in such
			 operations each year.
		4.Environmental
			 review of venting and flaring of gas in production operations in the United
			 StatesAny finding or permit
			 issued by a Federal agency that will authorize flaring or venting of gas in oil
			 and gas production operations in the United States is a major Federal action
			 significantly affecting the quality of the human environment for purposes of
			 section 102 of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332).
		5.RegulationsThe Secretary of the Interior shall issue
			 regulations that define the terms vent, venting,
			 flare, and flaring for purposes of this Act and the
			 amendments made by this Act.
		
